DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see pages 7-10, filed 26 May 2022, with respect to Claims 1 and 9, as well as the claims depending from these claims, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of JP 2010146021 A.
Applicant argues that Su in view of Tohru fails to disclose or teach the limitations of instant Claims 1 and 9, as they have been amended. Specifically, Applicant argues that Su does not teach the limitations “wherein each of the at least two color resist precursors is formed by a corresponding base monomer material and a corresponding pigment” and “wherein a reaction product of the polymerization constitutes a corresponding color resist”. Applicant argues that the invention described by Su is a light valve, which has different optical properties from the color filter element of the present invention, and that the resist described by Tohru is a negative resist, not a color resist. In view of Applicant’s amendment to instant Claims 1 and 9, these arguments are persuasive, and thus the previously issued rejection is withdrawn. However, a new rejection is presented in view of JP 2010146021 A, as explained below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 6-10, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010146021 A (JP ‘021).
Regarding Claims 1-2, 4-5, 9-10, 14-15, and 20, JP ‘021 discloses a colored resist material set and a method for manufacturing a color filter using the same. The invention disclosed by JP ‘021 is used for forming colored resists of three colors (red, green, and blue) in color filters (paragraph 0002 of the English translation). JP ‘021 discloses a colored resist material set (i.e. a composition) that contains a red resist material (comprising a reactive monomer, a photopolymerization initiator having a light absorption region at a wavelength less than 570 nm, a dye and/or pigment, and additives such as a dispersant (paragraph 0025 of the English translation)), a green resist material (comprising a reactive monomer, a photopolymerization initiator having a light absorption region at a wavelength less than 460 nm, a dye and/or pigment, and additives such as a dispersant (paragraph 0026 of the English translation)), and a blue resist material (comprising a reactive monomer, a photopolymerization initiator having a light absorption region at a wavelength less than 400 nm, a dye and/or pigment, and additives such as a dispersant (paragraph 0027 of the English translation)). Thus, each color resist precursor has its own corresponding photoinitiator. A colored resist is formed by the set following photopolymerization (paragraph 0036 of the English translation). The colored resist materials are applied to a substrate and patterned to form a color filter (paragraph 0062-0063 of the English translation). The resist material is cured by exposure using a photomask and subsequently developed (paragraph 0019 of the English translation).
Regarding Claims 6-8 and 16-17, JP ‘021 discloses a list of monomers that are suitable for use in the resist materials (paragraph 0028 of the English translation). Among the list of monomers are acrylates and methacrylates (corresponding to the first base monomer) as well as vinyl monomers and cyanide group monomers (corresponding to the second and third base monomers. Photopolymerization initiators that can be used are provided in paragraphs 0040-0042 of the English translation and include those recited by instant Claims 6-7 and 16. Examples of usable pigments are provided in paragraph 0049 of the English translation and include R254 used as a red pigment (paragraph 0049 of the English translation), B15:6 used as a blue pigment (paragraph 0049 of the English translation), and phthalocyanine compounds (the same group of compounds as G58 pigment) as a green pigment (paragraph 0049 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010146021 A (JP ‘021) in view of US 20160215161 A1 (Chen).
Regarding Claims 3 and 11, JP ‘021 discloses a composition and a method for producing a color filter, as explained above. However, the disclosure of JP ‘021 is silent in regards to the two or more photoinitiators having sensitive wavelengths in the ultraviolet range. Chen teaches ultraviolet-curable coating compositions. Specifically, Chen teaches a photosensitive composition which can be used as the coating (paragraph 0055). Chen teaches a composition that comprises an acrylate monomer and a photoinitiator (paragraphs 0007-0009). Several photoinitiators may be used, as described in paragraph 0034 of Chen. The photoinitiators are explicitly stated to be those that absorb ultraviolet radiation to initiate polymerization (paragraph 0033). JP ‘021 and Chen are analogous art because both references pertain to photosensitive compositions containing photoinitiators. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use ultraviolet photoinitiators, as taught by Chen, as the photoinitiators for the composition disclosed by JP ‘021 because the use of ultraviolet photoinitiators allows for the exposure source to be an ultraviolet source rather than a visible light source.
Claim 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010146021 A (JP ‘021) in view of US 7190526 B1 (Ulrich).
Regarding Claim 12, JP ‘021 discloses a photosensitive composition and method for producing a color filter according to instant Claim 10. However, JP ‘021 is silent in regards to the use of two or more masks with different pattern configurations in the method for producing a color filter. Ulrich teaches a method that provides at least two masks with different pattern configurations (Ulrich, Col. 4 Line 40-50). The method taught by Ulrich includes exposing the composition through the masks using light of different wavelengths (Col. 3 Line 37-44). The method taught by Ulrich also includes a step of developing the composition after exposure (Fig. 2, element 22). JP ‘021 and Ulrich are analogous art because both references disclose the use of light to process materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the masking technique taught by Ulrich in the method for producing a color filter disclosed by JP ‘021 because the masks prevent overlap of exposure from the neighboring patterns, generating improved shapes in the photoresist (see Ulrich, Col. 4 Line 8-28 and Col. 3 Line 12-15).
Regarding Claim 13, JP ‘021 discloses a composition and method for producing a color filter according to instant Claim 10. Ulrich teaches a method that comprises providing one mask (Col. 4 Line 40-50) and exposing the photosensitive composition N times, with a different wavelength used for each exposure (Col. 3 Line 37-44). Ulrich’s method teaches that N is equal to the number of colors being used (Col. 3 Line 37-44). Ulrich also teaches that the mask is moved in a given direction with a given step between exposures (Col. 4 Line 40-50). Ulrich further teaches the step of developing the photosensitive composition after exposure (Fig. 2, element 22). JP ‘021 and Ulrich are analogous art because both references disclose the use of light to process materials. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the single-mask technique taught by Ulrich in the method for producing a color filter disclosed by JP ‘021 because this technique yields patterns of uniform density (see Ulrich, Col. 4 Line 40-50).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010146021 A (JP ‘021) in view of US 20170082922 A1 (Kang).
Regarding Claim 18, JP ‘021 discloses a composition and method for producing a color filter according to instant Claim 9. However, JP ‘021 is silent in regards to forming an ITO layer on the substrate and forming a black matrix on the substrate. Kang teaches forming an ITO layer on the substrate on a side opposite to the photosensitive composition (paragraph [0047], see also Fig. 11). This application is performed prior to the application of the photosensitive composition. Kang also teaches forming a patterned black matrix on the side of the substrate (paragraph [0047], see also Fig. 11). JP ‘021 and Kang are analogous art because both references teach processing photosensitive compositions with light. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include an ITO layer and patterned black matrix on the substrate, as taught by Kang, in the method for producing a color filter disclosed by JP ‘021 because the ITO layer acts as an electrode for the device (see Kang, paragraph [0047]) and the patterned black matrix acts as a mask to block ultraviolet radiation (see Kang, paragraph [0049]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010146021 A (JP ‘021) in view of US 20170082922 A1 (Kang) as applied to claim 18 above, and further in view of US 20030104291 A1 (Yi).
Regarding Claim 19, the combination of JP ‘021 discloses a method for producing a color filter, wherein Kang teaches the formation of ITO and patterned black matrix layers on the substrate. JP ‘021 and Kang are silent in regards to the formation of a planarization layer and support pillars on top of the planarization layer. Yi teaches forming a support pillar on the planarization layer (paragraph [0039], see also Fig. 4). JP ‘021, Kang, and Yi are analogous art because each reference teaches the processing of photosensitive materials with light. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the photosensitive composition disclosed by Su in the method taught by Kim and to further include a planarization layer, as taught by Kim, and a support pillar, as taught by Yi, to prevent degradation of the color resists (see Kim, col. 5 Line 35-41) and maintain a uniform gap between a lower and upper substrate (see Yi, paragraph [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/15/2022